AFFIRMED and Opinion Filed December 13, 2022




                                              S  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-21-00261-CV

                  IN THE INTEREST OF A.B. AND E.B., CHILDREN


                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-53861-2020

                              MEMORANDUM OPINION
                     Before Justices Pedersen, III, Goldstein, and O'Neill1
                                 Opinion by Justice Goldstein
          Father appeals the trial court’s order appointing the Mother of A.B. and E.B.,

minor children, sole managing conservator of the children and appointing Father

possessory conservator.2 This Court, by letter dated January 13, 2022, notified

Father that his pro se brief did not comply with the rules of appellate procedure and

ordered him to file an amended brief that complied with rule of appellate procedure

38.1. The notice advised Father that his brief was deficient as follows:




    1
        The Hon. Michael J. O'Neill, Justice, Assigned
    2
      On June 17, 2020, this Court struck Father’s prematurely filed brief, tendered before the filing of the
clerk’s and reporter’s record, advising Father the brief must contain citations to the record.
         1. The brief did not contain an index of authorities arranged alphabetically
            and indicating the pages of the brief where the authorities are cited.

         2. The brief did not contain a concise statement of the case, the course of
            proceedings, and the trial court's disposition of the case supported by
            record references.

         3. The brief did not contain a concise statement of the facts supported by
            record references.

         4. The argument did not contain appropriate citations to the record.

TEX. R. APP. P. 38.1(c),(d),(g) and (i). The letter cautioned Father that failure to file

an amended brief could result in the submission of this appeal on the deficient brief.
3
    On November 29, 2022, this case was submitted on Father’s deficient brief.

         We construe liberally pro se pleadings and briefs; however, we hold pro se

litigants to the same standards as licensed attorneys and require them to comply with

applicable laws and rules of procedure. In re N.E.B., 251 S.W.3d 211, 211–12 (Tex.

App.—Dallas 2008, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181,

184–85 (Tex.1978)). To do otherwise would give a pro se litigant an unfair

advantage over a litigant who is represented by counsel. Id. at 212. The law is well

established that, to present an issue to this Court, a party’s brief shall contain, among

other things, a concise, nonargumentative statement of the facts of the case,

supported by record references, and a clear and concise argument for the contention


     3
     On February 23, 2022, after Father failed to file an amended, compliant brief, this Court ordered the
appeal submitted on the January 4, 2022, brief. Thereafter, Father tendered an amended brief on April 5,
2022. On that date, Father was advised that the Court would not accept the late-filed amended brief without
a motion for extension of time filed within 10 days that met the requirements of TEX. R. APP. P. 10.1(a).
Father filed the motion for extension of time to file corrected brief on September 22, 2022, which was
denied.
                                                   –2–
made with appropriate citations to authorities and the record. TEX. R. APP. P. 38.1;

In re N.E.B., 251 S.W.3d at 212. Bare assertions of error, without argument or

authority, waive error. In re N.E.B., 251 S.W.3d at 212; see also Fredonia State

Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994) (appellate court

has discretion to waive point of error due to inadequate briefing). When a party fails

to adequately brief a complaint, he waives the issue on appeal. In re N.E.B., 251

S.W.3d at 212.

      Father has failed to provide us with a concise statement of facts, argument,

analysis, or authorities that make his appellate complaints viable. Id. By failing to

adequately brief his complaints, Father has waived our review of his complaints. See

id. Accordingly, we need not further address Father’s complaints.

      We affirm the trial court’s judgment.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
                                           JUSTICE
210261F.P05




                                         –3–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE INTEREST OF A.B. AND                    On Appeal from the 296th Judicial
E.B., CHILDREN                                 District Court, Collin County, Texas
                                               Trial Court Cause No. 296-53861-
No. 05-21-00261-CV                             2020.
                                               Opinion delivered by Justice
                                               Goldstein. Justices Pedersen, III and
                                               O'Neill participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered December 13, 2022.




                                         –4–